DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	Applicant’s amendments filed on 12/09/2020 have been entered. Claims 2, 3, 5, 13, 17, 18, 19 and 20 have been amended. Claims 1-20 are pending in this application, with claims 1, 12 and 16 being independent.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 12/09/2020.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavagna et al., (“Cavagna”) [US-2008/0270529-A1] in view of Snyder et al. (“Snyder”) [US-6326964-B1], further in view of Paltashev et al., (“Paltashev”) [US-2017/0372509-A1]
Regarding claim 1, Cavagna discloses a method (Cavagna- Abstract, a method for transmitting content display data between a server and at least one client terminal, whereby said data are arranged into nodes of a hierarchical tree including at least one parent node and at least one son node, a displayable element being associated with each node) comprising:
receiving, by a backend  executing on a remote computing device, a request for tile contents of a selected tile of a hierarchical level of detail (HLOD) sub-tree that supports a view of a model (Cavagna- Abstract, ¶0019, a method for the transmission of data for the visualization of content [tile contents of a selected tile] between a server and at least one client terminal [a backend module executing on a remote computing device], said data being arranged in nodes [a selected tile] of a hierarchical tree comprising at least one parent node and at least one son node, a visualizable element being associated with ;
computing, by the backend , a space of the selected tile (Cavagna- Fig. 3 and ¶0069-0076, the selection zones of the sons in the selection zones of the fathers. This tree description file is generated by the server 10 and contains only the information used for the selection of the nodes to be visualized. Thus, for each node associated with a level of detail of the tree, the file contains its position in the reference system of the scene as well as a selection zone, i.e. for each of the nodes […] the selection zone for this node (a radius r for example if the selection zone is a sphere or a disk). The second phase (31 to 33) corresponds to the visualization of the scene. During this visualization phase, the client 11 takes charge of the selection of the nodes 35 to be visualized as a function of the user's position in the scene or the image (expressed also in the form of (x, y, z) coordinates in a Cartesian reference system associated with the scene or image).  He uses (341 to 343) the description file transmitted to him by the server 10 at initialization 30. If the current position of the user 11 is included in the selection zone of a node 35i , this node is selected [space of the selected tile]; ¶0104, a computation of the selection zones associated with each of the nodes […] For each of the nodes scanned, the server determines 54 the node selection zone, i.e. the geographic zone in ; 
processing, by the backend , geometry within the space of the selected tile by retaining geometry that contributed visibly at a level of detail (LOD) of the tile and discarding geometry  to contribute visibly at the LOD to produce an accumulated geometry (Cavagna- ¶0115-0119, the geometry of the selected tile; ¶0127-0131, verifying to see whether the current position of the user is included in the selection zone of the current node [the space of the selected tile]. Let 0 be the observer's position, On the centre of the zone of selection of the current node and Rn the radius of this zone. If |On-O|<Rn, there is inclusion. The operation then passes to the next step 765 in which the current node is added to the list LNP of the potential nodes [an accumulated geometry], i.e. nodes that are potentially nodes of interest. A test is then made 766 to find out if this node is a leaf [processing geometry within the space of the selected tile by retaining geometry that contributed visibly at a level of detail (LOD) of the tile]. If the answer is negative, the son nodes of this node are added to the end of the LNT list [discarding geometry to contribute visibly at the LOD] […] with the corrected LNP list, the client terminal has available all the nodes of interest whose contents are necessary to it in order to visualize the town. It can then send the server a request for obtaining geometrical data associated with each of these nodes; ¶0137, in the case of a very fast movement of the user in the scene to be visualized, it is possible to cancel the transmission of the nodes that have become obsolete [discarding geometry to contribute visibly at the LOD], given the new position), and

encoding, by the backend , the geometry into the tile contents (Cavagna- ¶0009, the images, or 3D contents, encoded in a tree-like structure or hierarchical structure whose visualization, at a given instant, requires that all the parent nodes of the active nodes (i.e. the nodes rendered in the visual representation of the model at the instant considered) [encoding into the tile contents]; ¶0076, during this visualization phase, the client 11 takes charge of the selection of the nodes 35 to be visualized as a function of the user's position in the scene or the image (expressed also in the form of (x, y, z) coordinates in a Cartesian reference system associated with the scene or image) [encoding into the tile contents]. He uses (341 to 343) the description file transmitted to him by the server 10 at initialization 30. If the current position of the user 11 is included in the selection zone of a node 35i, this node is selected; ¶0115-0119, the geometry of each of the nodes of the hierarchical tree; ¶0127-0131, the operation then passes to the next step 765 in which the current node is added to the list LNP of the potential nodes, i.e. nodes that are potentially nodes of interest. A test is then made 766 to find out if this node is a leaf [the geometry into the tile contents] […] with the corrected LNP list, the client terminal has available all the nodes of interest whose contents are necessary to it in order to visualize the town. It can then send the server a request for obtaining geometrical data associated with each of these nodes [geometry into the tile contents]); and 
transmitting the tile contents to a frontend  on a local computing device to enable display of the view of the model on a display screen thereof without the frontend  utilizing high-level geometric primitives (Cavagna- ¶0131-0132, the client terminal has available all the nodes of interest whose contents are necessary to it in order to visualize the town. It can then send the server a request for obtaining geometrical data associated with each of these nodes […] The step referenced 78 is the step for transmission of the geometrical data of the node if necessary (if this data is not in the cache). Then, the .
Cavagna fails to explicitly disclose discarding geometry too small to contribute visibly at the LOD; and converting the accumulated geometry from high-level geometric primitives having a symbology to low-level primitives;
However, Snyder discloses
discarding geometry too small to contribute visibly at the LOD (Snyder- col 37, lines 19-23, one approach for a chunking scheme is to iterate over every chunk and send the full geometry each time. Another more optimal approach is to send only geometry that is visible in the current chunk (note that the optimal case also skips geometry that is obscured or otherwise invisible) [discarding geometry too small to contribute visibly]); 
converting the geometry from high-level geometric primitives having a symbology to low-level primitives (Snyder- col 2, line 63 to col 3, line 6, surface modeling is performed by the application model and may involve the use of polygon meshes, parametric surfaces, or quadric surfaces. While a curved surface [high-level geometric primitives] can be represented by a mesh of planar polygons [low-level primitives], the “smoothness” of its appearance in the rendered image will depend both upon the resolution [symbology] of the display and the number of individual polygons that are used to model the surface; col 18, lines 13-24, the data formatter and converter 346 in the DSP formats rendering instructions for the tiler […] the data formatter and converter 346 formats triangle command data for the tiler [converting the geometry]; col 18, lines 55-59, the setup block 382 calculates the linear equations which determine the edge, color [symbology], and texture coordinate interpolation across the surface of the triangle [high-level geometric primitives having a symbology]. These equations are also used to determine which texture blocks will be required to render the triangle [low-level primitives]; col 18, line 62 to col 19, line 8, the vertex and control registers 386 store the information necessary for processing polygons or other geometric primitives. Triangle processing is used in this specific embodiment, ;
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Cavagna to incorporate the teachings of Snyder, and apply the optimal approach is to send only geometry that is visible in the current chunk and a curved surface can be represented by a mesh of planar polygons and the rendered image will depend both upon the resolution of the display and the number of individual polygons and the scan convert engine that converts polygons into the accumulated geometry to contribute visibly at the LOD, as taught by Cavagna for retaining geometry that contributed visibly at a level of detail (LOD) of the tile and discarding geometry too small to contribute visibly at the LOD to produce an accumulated geometry, and converting the accumulated geometry from high-level geometric primitives having a symbology to low-level primitives.
Doing so would provide the graphics processing techniques and architectures that provide more interactive and realistic effects at a lower cost.
The prior art fails to explicitly disclose a backend module and a frontend module.
However, Paltashev discloses
a backend module (Paltashev- Fig. 5 and ¶0034-0035, performs occlusion culling of objects in a geometry back-end 505 […] the number of triangles 511-514 that are processed by the geometry back-end 505); and
a frontend module (Paltashev- Fig. 4 and ¶0030-0031, performs occlusion culling of objects in a geometry front-end 405 […] The geometry front-end 405 receives a stream of objects such as patches 410, 411, 412, which are collectively referred to as “the patches 410-;
Paltashev further teaches
discarding geometry too small to contribute visibly at the LOD (Paltashev- ¶0012-0013, occlusion culling is used to remove primitives [discarding geometry] or rasterized fragments that are obscured by opaque objects that intervene between the primitive or rasterized fragment and the virtual camera [discarding geometry too small to contribute visibly] […] the fragment is culled if the z coordinate of the fragment is larger than the value of the z coordinate stored in the hierarchical buffer, which indicates that the fragment is obscured by a previously rendered object. As used herein, the terms “cull,” “culling,” “culled,” and the like refer to the process of removing or dropping an object from the graphics pipeline so that the object is not provided to any downstream entities in the graphics pipeline and no further processing is performed on the culled object by the downstream entities […] Performing occlusion culling on the small number pixels associated with each primitive provides minimal performance improvements in these circumstances; ¶0024, shaders perform occlusion culling to remove objects that represent portions of the model that are obscured by other portions of the model such as opaque objects that intervene between the virtual camera and the fragment or pixel […] The shader culls the patch from the graphics pipeline in response to the one or more far-z values being smaller than a near-z value that represents a closest distance of a portion of the patch to the viewpoint, which indicates that the patch is obscured by the previously rendered object in the overlapping tiles […] a shader in the geometry back-end 135, such as the geometry shader 140, can cull one or more primitives received from the tessellator 130 by comparing the near-z values of the primitives with far-z values of overlapping tiles stored in the hierarchical buffer 160); 
converting the geometry from high-level geometric primitives having a symbology to low-level primitives (Paltashev- ¶0001-0002, a 3-D model of the objects in a scene may be ;
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Cavagna/Snyder to incorporate the teachings of Paltashev, and apply a backend module and a frontend module into the tile contents, as taught by Cavagna/Snyder for encoding, by the backend module, the geometry into the tile contents; and transmitting the tile contents to a frontend module on a local computing device to enable display of the view of the model on a display screen.
Doing so would provide the graphics processing techniques and architectures that provide more interactive and realistic effects at a lower cost.

Regarding claim 2, Cavagna in view of Snyder and Paltashev, discloses the method of claim 1, and further discloses wherein LOD is indicated by a tile screen size (Snyder- col 10, lines 24-26, using a relatively small chunk size such as 32×32 pixels; col 33, lines 8-12 teaches create a gsprite which falls on 32×32 pixel boundaries in screen space. The gsprite is then divided into a number of 32×32 pixels chunks 578) and the processing further comprises:
calculating a chord tolerance based on the tile screen size (Snyder- col 10, lines 24-26,using a relatively small chunk size such as 32×32 pixels; col 33, lines 8-12 teaches create a ;
querying for elements of the model intersecting the space of the selected tile (Snyder- col 14, lines 31-35, the preprocessor selects potentially visible objects by traversing objects and determining whether their boundaries intersect the view volume. Objects that intersect the view volume are potentially visible in the geometric or spatial sense [intersecting the space]; col 33, lines 41-45 teaches only objects within a single gsprite that intersect the 32×32 pixel chunk of the image currently being drawn are rendered); and 
determining whether each element contributes visible visibly at the LOD based on the chord tolerance (Snyder- col 51, lines 45-61, if an object is potentially visible (700) [each element contributes visible visibly at the LOD], and the system has allocated a gsprite for it (706), then the illustrated image preprocessor computes an affine transformation (714) […] the affine transformation can be used to approximate the motion of the object […] If, however, the affine transformation can be used to accurately approximate the object's motion (716 distortion is within a preset tolerance) [visible visibly at the LOD based on the chord tolerance], then there is no need to re-render the object, and the image preprocessor places the gsprite associated with the object in the display list (718)).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Cavagna to incorporate the teachings of Snyder, and apply the tolerance into the LOD, as taught by Cavagna/Paltashev for calculating a chord 
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 3, Cavagna in view of Snyder and Paltashev, discloses the method of claim 1, and further discloses wherein the retaining geometry further comprises 
determining the symbology of the high-level geometric primitives; based on the symbology, generating polyfaces or line strings (Snyder- col 2, line 63 to col 3, line 6, surface modeling is performed by the application model and may involve the use of polygon meshes, parametric surfaces, or quadric surfaces. While a curved surface [high-level geometric primitives] can be represented by a mesh of planar polygons, the “smoothness” of its appearance in the rendered image will depend both upon the resolution [symbology] of the display and the number of individual polygons that are used to model the surface; col 18, lines 55-59 teaches the setup block 382 calculates the linear equations which determine the edge, color [symbology], and texture coordinate interpolation across the surface of the triangle [determining the symbology of the high-level geometric primitives based on the symbology]; col 18, line 62 to col 19, line 8, the vertex and control registers 386 store the information necessary for processing polygons or other geometric primitives. Triangle processing is used in this specific embodiment, and the tiler 200 includes registers for six vertices (three for each triangle) to allow double buffering of triangle processing. The setup engine 388 calculates the differentials for color, depth, edges, and texture coordinate interpolation across the surface of the triangle; col 19, lines 38-41 teaches the scan convert engine 398 converts polygons, which in this case are triangles. The scan convert block 394 includes the interpolators for walking edges and evaluating colors, depths, etc.); and 
producing entries of a feature table that include a description of vertices of low-level primitives based on the polyfaces or line strings (Snyder- col 30, line 49 to col 31, line 30, a fundamental primitive type to describe all geometry, including triangle strips, triangle fans, polylines and points. Within each primitive there may be several sub-primitives of the same primitive type (e.g. a collection of triangle strips). A primitive has a header and a series of vertices […] Primitive Type: triangle, line or point […] Per-vertex information: Indicates what data is specified at each vertex, and may include color values, normal vectors, texture coordinates, and Z-values […] A vertex includes position information, and the following optional information […] Strip/Fan: Indicates whether this vertex is to be considered a strip vertex or a fan vertex [a description of vertices of low-level primitives] […] graphics attributes can be included in the state table [a feature table]),
wherein the entries of the feature table are encoded in the encoding to produce the tile contents (Cavagna- ¶0009, the images, or 3D contents, encoded in a tree-like structure or hierarchical structure whose visualization, at a given instant, requires that all the parent nodes of the active nodes [encoding]; ¶0076, the selection of the nodes 35 to be visualized as a function of the user's position in the scene or the image (expressed also in the form of (x, y, z) coordinates in a Cartesian reference system associated with the scene or image) [encoding to produce the tile contents]; Snyder- col 30, line 49 to col 31, line 30 teaches a fundamental primitive type to describe all geometry, including triangle strips, triangle fans, polylines and points. Within each primitive there may be several sub-primitives of the same primitive type (e.g. a collection of triangle strips). A primitive has a header and a series of vertices […] Primitive Type: triangle, line or point […] Per-vertex information: Indicates what data is specified at each vertex, and may include color values, normal vectors, texture coordinates, and Z-values […] A vertex includes position information, and the following optional information […] Strip/Fan: Indicates whether this vertex is to be considered a strip vertex or a fan vertex [a description of .
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Cavagna to incorporate the teachings of Snyder, and apply the vertex includes position and the optional information with graphics attributes can be included in the state table into the encoding, as taught by Cavagna/Paltashev for producing entries of a feature table that include a description of vertices of lows level primitives based on the polyfaces or line strings, wherein the entries of the feature table are encoded in the encoding to produce the tile contents.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 5, Cavagna in view of Snyder and Paltashev, discloses the method of claim 3, and further discloses wherein the encoding further comprises:
appending entries of the feature table to a header (Snyder- col 30, line 49 to col 31, line 30, a fundamental primitive type to describe all geometry, including triangle strips, triangle fans, polylines and points. Within each primitive there may be several sub-primitives of the same primitive type (e.g. a collection of triangle strips). A primitive has a header and a series of vertices […] Primitive Type: triangle, line or point […] A vertex includes position information, and the following optional information […] graphics attributes can be included in the state table [appending entries of the feature table to a header]);
serializing detailed data for each low-level primitive into a data store (Snyder- col 30, line 49 to col 31, line 49, a primitive has a header and a series of vertices […] Primitive Type: triangle, line or point […] Per-vertex information: Indicates what data is specified at each vertex, and may include color values, normal vectors, texture coordinates, and Z-values […] A vertex includes position information, and the following optional information […] Strip/Fan: Indicates whether this vertex is to be considered a strip vertex or a fan vertex [a description of ;
serializing and appending a scene describing materials, textures, and/or geometric primitives to the feature table (Snyder- col 30, line 49 to col 31, line 53, a fundamental primitive type to describe all geometry, including triangle strips, triangle fans, polylines and points. Within each primitive there may be several sub-primitives of the same primitive type (e.g. a collection of triangle strips) […] the following graphics attributes can be included in the state table [feature table]: Matrix: 4×4 Modeling/Viewing/Projection transformation matrix, along with flags to assist in performance optimization. Material properties: This includes emissive color, diffuse color, ambient color and specular color […] Texture control: This includes an on/off flag, texture gsprite (textures maps are stored as gsprites), texture mapping mode (clamp/wrap), texture application mode (blend, decal, modulate), and texture filtering mode [serializing and appending a scene describing materials, textures, and/or geometric primitives]); and
appending the data store to the scene (Snyder- col 2, line 42-45, information, which again represents the image of a single screen, is stored in a portion of the computer's display memory known as a frame buffer; col 3, line 42-46, to generate an image, the graphic system renders all of the objects in a scene and stores the resulting image in this frame buffer. The system then transfers the rendered image data to a display [appending the data store to the scene]; col 33, line 41-53, as a result of chunking, the graphics image is not rendered as a single frame, but is rendered as a sequence of chunks that are later aggregated to a frame or view space. Only objects within a single gsprite that intersect the 32×32 pixel chunk of the image currently being drawn are rendered. Chunking permits the frame and Z-buffer [data store] .
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Cavagna to incorporate the teachings of Snyder, and apply appending entries of the feature table to a header into the encoding, as taught by Cavagna/Paltashev for appending entries of the feature table to a header; serializing detailed data for each low-level primitive into a data store; serializing and appending a scene describing materials, textures, and/or geometric primitives to the feature table, appending the data store to the scene.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 6, Cavagna in view of Snyder and Paltashev, discloses the method of claim 1, and further discloses wherein the encoding encodes all data describing a vertex of the geometry into a single table (Cavagna- ¶0009 teaches the images, or 3D contents, encoded in a tree-like structure or hierarchical structure whose visualization, at a given instant, requires that all the parent nodes of the active nodes [encoding]; ¶0076, the selection of the nodes 35 to be visualized as a function of the user's position in the scene or the image (expressed also in the form of (x, y, z) coordinates in a Cartesian reference system associated with the scene or image) [encoding]; Snyder- col 30, line 49 to col 31, line 30, geometry including triangle strips, triangle fans, polylines and points. Within each primitive there may be several sub-primitives of the same primitive type (e.g. a collection of triangle strips) […] A vertex includes position information, and the following optional information […] Strip/Fan: Indicates whether this vertex is to be considered a strip vertex or a fan vertex [all data describing a vertex of the geometry] […] graphics attributes can be included in the state table [a single table]).

The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 7, Cavagna in view of Snyder and Paltashev, discloses the method of claim 1, and further discloses wherein the encoding encodes all data describing a mesh of the geometry and its edges into a single table (Cavagna- ¶0009, the images, or 3D contents, encoded in a tree-like structure or hierarchical structure whose visualization, at a given instant, requires that all the parent nodes of the active nodes [encoding]; ¶0076, the selection of the nodes 35 to be visualized as a function of the user's position in the scene or the image (expressed also in the form of (x, y, z) coordinates in a Cartesian reference system associated with the scene or image) [encoding]; Snyder- col 20, lines 25-31 teaches pixels of polygons whose edges [mesh of the geometry and its edges] cross a given pixel, or are translucent. The fragment buffer is single buffered in the implementation shown in FIG. 9A. A free list of fragments is maintained, such that as fragments are resolved, they are added to the free list, and as fragments are generated, they use entries from the free list [a single table]; col 63, lines 26-30, the scan convert engine includes interpolators for walking the edges of the triangles, interpolating colors, depths, translucency, etc. [encodes all data describing a mesh of the geometry and its edges]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Cavagna to incorporate the teachings of Snyder, and apply the interpolators for walking the edges of the triangles into the encoding, as taught by 
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 8, Cavagna in view of Snyder and Paltashev, discloses the method of claim 1, and further discloses wherein the high-level geometric primitives include b-splines, curves, cones or polyfaces (Snyder- col 2, lines 66-67, a curved surface can be represented by a mesh of planar polygons).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Cavagna to incorporate the teachings of Snyder, and apply the curved surface into the geometric primitives, as taught by Cavagna/Paltashev so the high-level geometric primitives include curves.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 9, Cavagna in view of Snyder and Paltashev, discloses the method of claim 1, and further discloses wherein the low-level primitives include polylines or meshes (Snyder- col 2, lines 66-67, a curved surface can be represented by a mesh of planar polygons).   
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Cavagna to incorporate the teachings of Snyder, and apply the mesh of planar polygons into the geometric primitives, as taught by Cavagna/Paltashev so the low-level primitives include polylines or meshes.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 10, Cavagna in view of Snyder and Paltashev, discloses the method of claim 1, and further discloses wherein the symbology includes color, line width or material (Snyder- col 2, line 63 to col 3, line 6, a curved surface can be represented by a mesh of planar polygons, the “smoothness” of its appearance in the rendered image will depend both upon the resolution [symbology] of the display and the number of individual polygons that are used to model the surface; col 18, lines 55-59, the setup block 382 calculates the linear equations which determine the edge, color [symbology], and texture coordinate interpolation across the surface of the triangle).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Cavagna to incorporate the teachings of Snyder, and apply determine the resolution of the display and color into the geometric primitives, as taught by Cavagna/Paltashev so the symbology includes color.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 11, Cavagna in view of Snyder and Paltashev, discloses the method of claim 1, and further discloses wherein the model is an infrastructure model that models a physical structure or object that has been built, or is planned to be built, in the real-world (Cavagna- ¶0077, the client 11 can then view the elements of the scene or of the image associated with the nodes referenced 35 1 to 35 3. For example, if the scene is a model of a town, the client 11 visualizes the buildings [physical structure or object that has been built in the real-world] that he sees according to his position; Fig. 4 and ¶0088-0099, a 2D½ model of a building at a given level of detail).

Regarding claim 12, Cavagna in view of Snyder and Paltashev, discloses a method (Cavagna- Abstract, a method for transmitting content display data between a server and at least one client terminal, whereby said data are arranged into nodes of a hierarchical tree comprising:
receiving, by a backend module executing on a remote computing device, a request for tile contents of a selected tile of a hierarchical level of detail (HLOD) sub-tree that supports a view of a model (see Claim 1 rejection for detailed analysis);
computing, by the backend module, a space of the selected tile (see Claim 1 rejection for detailed analysis); 
processing, by the backend module, geometry within the space of the selected tile (see Claim 1 rejection for detailed analysis); 
encoding, by the backend module, the geometry into the tile contents (see Claim 1 rejection for detailed analysis) that include at least a feature table and a data store that describes the low-level primitives (Snyder- col 30, line 49 to col 31, line 49, a fundamental primitive type to describe all geometry, including triangle strips, triangle fans, polylines and points. Within each primitive there may be several sub-primitives of the same primitive type (e.g. a collection of triangle strips). A primitive has a header and a series of vertices […] Primitive Type: triangle, line or point […] Per-vertex information: Indicates what data is specified at each vertex, and may include color values, normal vectors, texture coordinates, and Z-values […] A vertex includes position information, and the following optional information […] Strip/Fan: Indicates whether this vertex is to be considered a strip vertex or a fan vertex [describes the low-level primitives] […] graphics attributes can be included in the state table [a feature table] […] Texture control: This includes an on/off flag, texture gsprite (textures maps are stored as gsprites) [data store]; col 35, lines 1-3, iterate over every chunk and its associated geometries in the gsprite stored in the cache [data store]); and
transmitting the tile contents to a frontend module on a local computing device to enable display of the view of the model on a display screen thereof without the frontend module utilizing high-level geometric primitives (see Claim 1 rejection for detailed analysis).

Regarding claim 13, Cavagna in view of Snyder and Paltashev, discloses the method of claim 12, and further discloses wherein the high-level geometric primitives include b-splines, curves, cones or polyfaces, the low-level primitives include meshes or polylines, and the symbology includes color, line width or material (see Claims 8-10 rejection for detailed analysis).

Regarding claim 14, Cavagna in view of Snyder and Paltashev, discloses the method of claim 12, and further discloses wherein the encoding encodes all data describing a vertex of the geometry into a single table (see Claim 6 rejection for detailed analysis).

Regarding claim 15, Cavagna in view of Snyder and Paltashev, discloses the method of claim 12, and further discloses wherein the encoding encodes all data describing a mesh of the geometry and its edges into a single table (see Claim 7 rejection for detailed analysis).

Regarding claim 16, Cavagna in view of Snyder and Paltashev, discloses a non-transitory electronic device readable medium having instructions stored thereon, the instructions when executed by one or more processors of one or more computing devices (Cavagna- Fig. 10 and ¶0135, the client terminal for its part comprises a memory M 101, and a processing unit 100 equipped with a processor P which is driven by the computer program Pg 102. The processing unit 100 receives at input the simplified representation 95 of the hierarchical tree generated by the server, from which the processor P, following the configured to:
receive a request for tile contents of a tile of a hierarchical level of detail (HLOD) sub-tree that supports a view of a model (see Claim 1 rejection for detailed analysis);
compute a space of the tile (see Claim 1 rejection for detailed analysis);
process geometry within the space of the tile by retaining geometry that contributed visibly at a level of detail (LOD) of the tile and discarding geometry too small to contribute visibly at the LOD to produce an accumulated geometry (see Claim 1 rejection for detailed analysis), and
converting the accumulated geometry from high-level geometric primitives having a symbology to low-level primitives (see Claim 1 rejection for detailed analysis), wherein the low level primitives include at least polylines (Snyder- col 2, lines 66-67, a curved surface can be represented by a mesh of planar polygons); 
encode the geometry into the tile contents (see Claim 1 rejection for detailed analysis); and
transmit the tile contents to enable display of the view of the model on a display screen (see Claim 1 rejection for detailed analysis).

Regarding claims 17-20, all claim limitations are set forth as claim 1 in a non-transitory electronic device readable medium having instructions stored thereon, the instructions when executed by one or more processors of one or more computing devices and rejected as per discussion for claims 2, 3, 5, 8-10.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cavagna in view of Snyder, further in view of Paltashev, still further in view of “Using glTF for streaming CityGML 3D City Models” by Arne Schilling (“Schilling”)
Regarding claim 4, Cavagna in view of Snyder and Paltashev, discloses the method of claim 3, but fails to explicitly disclose, but Schilling discloses wherein the encoding encodes the geometry into a transmittable binary representation (Schilling- Abstract teaches glTF and related formats are used for efficiently encoding 3D data and for enabling streaming of large 3D models; Fig. 2: layout of a binary glTF file and section 2.2 Binary glTF, binary data such as JPEG images in XML or JSON files is Base64 encoding […] The layout of a binary glTF file (see Figure 2) includes meta data, the scene description as JSON, and the binary data block containing all vertex, index, image, and shader data. The binary block encodes integer and single precision floating point numbers as little endian 4 byte tuples. Strings are encoded in UTF-8. Figure 3 shows how a simple triangle mesh is stored in binary glTF; Fig. 3 shows Structuring of a textured mesh in binary glTF; page 115, section 6 Discussion and Conclusion, right column, vertex data is stored as binary data, which is more efficient than text representations both in terms of file size and parsing speed).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Cavagna/Snyder/Paltashev to incorporate the teachings of Schilling, and apply the binary data into encoding the geometry, as taught by Cavagna/Snyder/Paltashev for encoding encodes the geometry into a transmittable binary representation.
Doing so would provide efficiently encoding 3D data and for enabling streaming of large 3D models.

Response to Arguments
8. 	The drawings were received on December 09, 2020. These drawings are accepted and entered into the record, thus, the objection to the drawings is hereby withdrawn.
9.	Applicant’s arguments, see page 9, filed on December 09, 2020, with respect to the claim objections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the informalities of the previous claims; thus the objections to these claims have been withdrawn.
10.	Applicant’s arguments, see page 9, filed on December 09, 2020, with respect to the 112 rejections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the 112 rejection; thus the 112 rejections of these claims have been withdrawn.
11.	Applicant's arguments, filed on December 09, 2020, with respect to the 103 rejection have been fully considered but they are not persuasive.
12.	On pages 10-14, Applicant's Remarks, the applicant argues that first, Cavagna, Snyder and Paltashev do not suggest, among other things, the claimed "discarding geometry too small to contribute visibly at the LOD." Second, Cavagna, Snyder and Paltashev do not suggest, among other things, the claimed ''processing, by the backend module ... by ... converting the accumulated geometry from high-level geometric primitives having a symbology to low-level primitives," where the backend module is "executing on a remote computing device." as recited by independent Claim 1. Examiner respectfully disagrees with that argument. Regarding the first argument, the claim language is too broad and didn’t provide details of “too small” for discarding geometry to contribute visibly at the LOD. Therefore, geometry that is visible in the current chunk (note that the optimal case also skips geometry that is obscured or otherwise invisible) in Snyder is obvious with this limitation (See Snyder; col 37,
lines 19-23). Regarding the second argument, Cavagna teaches executing on a remote computing device as the process being implemented by the client terminal (See Cavagna; ¶122- Cavagna further teaches processing, by the backend, geometry within the space of the selected tile by retaining geometry that contributed visibly at a level of detail (LOD) of the tile and
discarding geometry to contribute visibly at the LOD to produce an accumulated geometry (See Cavagna; ¶115-0119; ¶0127-0131; ¶0137). Cavagna fails to explicitly teach, but Snyder teaches converting the geometry from high-level geometric primitives having a symbology to low-level primitives where a curved surface [high-level geometric primitives] can be represented by a mesh of planar polygons [low-level primitives] (See Snyder; col 2, line 63 to col 3, line 6; col 18, lines 13-24; col 18, lines 55-59; col 18, line 62 to col 19, line 8; col 19, lines 38-41). It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Cavagna to incorporate the teachings of Snyder, and apply the optimal approach is to send only geometry that is visible in the current chunk and a curved surface can be represented by a mesh of planar polygons and the rendered image will depend both upon the resolution of the display and the number of individual polygons and the scan convert engine that converts polygons into the accumulated geometry to contribute visibly at the LOD, as taught by Cavagna for retaining geometry that contributed visibly at a level of detail (LOD) of the tile and discarding geometry too small to contribute visibly at the LOD to produce an accumulated geometry, and converting the accumulated geometry from high-level geometric primitives having a symbology to low-level primitives. Doing so would provide the graphics processing techniques and architectures that provide more interactive and realistic effects at a lower cost. The prior art fails to explicitly teach, but Paltashev teaches a backend module with a geometry back-end 505 (See Paltashev; Fig. 5 and ,¶034-0035). It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Cavagna/Snyder so the backend module is executing on a remote
computing device. Doing so would provide the graphics processing techniques and architectures that provide more interactive and realistic effects at a lower cost.
In addition, Paltashev further teaches discarding geometry too small to contribute visibly at the LOD with occlusion culling is used to remove primitives [discarding geometry] or rasterized

rasterized fragment and the virtual camera [discarding geometry too small to contribute visibly] (See Paltashev; ¶0012-0013; ¶0024).
Thus the Examiner respectfully submits that claim 1 is disclosed by the prior art.
13.	On pages 14 of the Applicant's Remarks, the Applicant argues that the remaining independent claims 12 and 16 are not taught by the prior art for reasons similar to those discussed in regard to claim 1, and that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619